Citation Nr: 0615335	
Decision Date: 05/25/06    Archive Date: 06/06/06	

DOCKET NO.  96-48 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April 1973 to June 
1976.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which found that the 
veteran had not submitted new and material evidence 
sufficient to reopen these claims.  In May 2004, the Board 
found that new and material evidence had been submitted, 
reopened these claims, and remanded them for VCAA compliance.  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Although the veteran was shown on audiometric examination 
at enlistment to have several pure tone decibel thresholds 
for each ear, for the relevant frequencies of speech, which 
were reflective of some degree of hearing loss, service 
audiological testing in June 1974 resulted in findings that 
the veteran's hearing was within normal limits bilaterally, 
and all decibel thresholds for the relevant frequencies of 
speech in both ears at service separation reflected normal 
hearing.  

3.  Hearing loss disability for VA purposes was first 
demonstrated in February 1985, some 8 years and 8 months 
after the veteran was separated from service, and the only 
competent clinical opinion on file is against a finding that 
bilateral hearing loss is attributable to any incident, 
injury or disease of active military service.  

4.  There was no complaint, finding, treatment or diagnosis 
for tinnitus during service, the veteran reported that 
tinnitus had its onset in the 1990's, many years after 
service separation, tinnitus has been reported as only 
occurring once or twice per week for some 30 seconds, and the 
only clinical opinion on file is against a finding that 
tinnitus is related to any incident, injury or disease of 
active military service.   

CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The May 1996 rating decision now on appeal was obviously 
issued long before implementation of VCAA.  During the 
lengthy pendency of this appeal, the veteran was provided 
VCAA notice in April 2003.  The Board remanded the appeal for 
VCAA compliance in May 2004, and the veteran was subsequently 
provided additional VCAA notice in May 2004.  The VCAA 
notices on file informed the veteran of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  

In addition, during the lengthy pendency of this appeal, the 
veteran was provided multiple statements of the case which 
recited the laws and regulations governing the adjudication 
of his service connection claims, and which clearly informed 
him of the evidence necessary to substantiate his claims, and 
which specifically informed him of the need for competent 
evidence which showed that current hearing loss disability 
and tinnitus were causally related to some incident, injury 
or disease of active military service.  The veteran's service 
medical records, private medical records, VA medical records, 
and VA examinations which are adequate for rating purposes 
have been collected for review.  The veteran does not argue 
nor does the evidence on file suggest that there remains any 
outstanding relevant evidence which has not been collected 
for review.  The Board finds that VCAA is satisfied in this 
appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the veteran may not have been provided 
VCAA notice with respect to downstream issues in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
in the absence of competent evidence linking the veteran's 
current bilateral hearing loss and tinnitus to any incident, 
injury or disease of active service, any failure to provide 
such notice must be harmless error.  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for certain specified 
diseases, including organic diseases of the nervous system, 
which are shown to have become manifest to a compensable 
degree within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

For VA disability compensation purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the relevant frequencies for speech at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater, or when the auditory thresholds for at least three 
of these relevant frequencies are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Additionally, the US Court of Appeals for Veterans Claims 
(Court) has provided that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate at least some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993). 

Analysis:  The veteran's February 1973 physical examination 
for service enlistment revealed pure tone decibel thresholds 
for the relevant frequencies of speech for the right ear of 
30, 20, 25, 15, and 15, and for the left ear of 25, 25, 25, 
25, and 20.  After basic training and technical training 
school for Morse Systems operator, the veteran commenced 
assignment as a Morse Systems operator.  

In April 1974, the veteran was provided a physical profile 
against wearing Morse operator's headsets for two weeks as a 
result of his complaints of headaches  In May 1974, the 
veteran was provided a physical profile against wearing Morse 
operator's headsets as a result of his reported hearing loss, 
and this was to continue until he could be seen for medical 
examination.  In June 1974, he was referred for an ear, nose 
and throat (ENT) examination, with audiometric testing, and 
his ears were reported as entirely normal, and the veteran's 
"hearing is within normal limits bilaterally."  

In May 1974, the veteran was referred by his squadron 
commander for psychiatric evaluation because "he refused to 
perform his primary AFSC" (Air Force Specialty Code, which 
was Morse operator).  The veteran complained that listening 
with the headsets caused him frontal headaches, and that 
aspirin prescribed for headaches did not work, and he did not 
like taking pills.  The psychiatrist reviewed the veteran's 
previous service medical records and indicated that he knew 
"of no mechanism whereby listening to the type of material 
that came over the [veteran's] headphones could physically 
cause headaches."  He felt that it was possible that the 
veteran was suffering from tension headaches and that his 
complaints were his way of handling anger over being assigned 
to his present AFSC.  He also wrote that one had to consider 
certain previous entries in the veteran's medical record 
which raised the possibility of malingering along with the 
fact that the veteran professed to be unable to take oral 
medication.  The assessment from psychiatric evaluation was 
that the veteran had a passive-aggressive personality.  

Once the veteran's ENT evaluation reported that he had 
essentially normal hearing, the physical profiles against 
wearing headsets continued through June and July 1974, and 
these profiles were based exclusively on his complaints of 
headache (not on hearing loss), and it is clear that the 
veteran was thereafter transferred from his Morse operator 
AFSC to administrative specialist/clerk-typist for the 
remainder of his enlistment.  After the veteran's transfer to 
the alternate AFSC, there are no records of the veteran's 
continued complaints of headaches or hearing loss during the 
remainder of military service.  

The May 1976 physical examination for service separation 
noted that the ears and drums were normal, and audiometric 
testing revealed that all pure tone decibel thresholds for 
speech from 500 through 4,000 Hertz for each ear were at or 
under 15 decibels, indicative of essentially normal hearing.  
The notes to this examination included a discussion of a 
series of different medical issues, but there was no 
complaint or discussion with respect to hearing loss.  
Indeed, in the accompanying report of medical history which 
was completed by the veteran himself at the time of service 
separation, he clearly indicated in the negative to questions 
of whether he had any ear, nose, or throat trouble, or any 
hearing loss.  At no time during service were there any 
complaints or findings of tinnitus. 

The veteran filed his initial claim for service connection 
for hearing loss in October 1979, over three years after he 
was separated from service.  He was provided a VA fee-basis 
examination by a medical doctor who wrote that the ear, nose 
and throat examination revealed normal bilateral eardrums, 
air conduction was greater than bone conduction, Weber was in 
midline, and the remainder of the examination was all within 
normal limits.  No abnormality was found and this doctor's 
only comment was that there might be some mild high frequency 
sensorineural hearing loss, but no audiometric examination 
was conducted at the time.  The veteran's claim was denied 
and he was notified of the decision and his appellate rights, 
and he did not appeal.  

A February 1985 VA outpatient audiometric examination 
reported pure tone decibel thresholds which, for the first 
time, satisfied the then effective criteria for an award of 
service connection for bilateral hearing loss, in that the 
pure tone decibel thresholds for each ear at 2,000, 3,000, 
and 4,000 Hertz were all 40 decibels or greater.  This was 
approximately 8 years and 8 months after the veteran was 
separated from service.  

A September 1996 VA audiometric examination noted that the 
results suggested a mild to moderate sensorineural loss, 
sloping to severe at 2,000 Hertz.  However, SRT results 
suggested that the veteran had actually had better hearing 
levels for both ears as did acoustic reflex findings, and it 
was reported that there was a suspicion of "some functional 
overlay...."  The entire report was noted to be of 
"questionable validity."  

In November 1996, the veteran's mother wrote that when the 
veteran returned home from service she noticed there was 
something wrong with his hearing.  She had to repeat herself 
to get his attention, and it was her belief that he had 
hearing loss because of incidents in service. 

In April 1998, the veteran testified at a personal hearing at 
the RO.  At that time, the veteran withdrew his then-pending 
associated claim for migraine headaches which he had also 
earlier attributed to his military duties of wearing headsets 
as a Morse operator during service.  He testified that on one 
occasion he did seek treatment in the military for his 
hearing loss, and that the outcome of that testing was that 
he was removed from his job as radio operator and transferred 
to duties of administrative specialist.  He reported that 
this transfer was "solely" because of his hearing loss.  He 
reported never having been exposed to a loud noise 
environment during post-service employment.  He also reported 
that no audiologist in the past had ever related current 
hearing loss to his radio operator duties during service.  
When asked about his tinnitus, the veteran reported that 
"It's always there."  

VA examination in June 2000 again showed that the veteran had 
sufficient pure tone decibel threshold losses in the relevant 
frequencies for speech, to satisfy the requirements of 
38 C.F.R. § 3.385.  Hearing loss was characterized as a mild 
to severe, middle and high frequency, sensorineural hearing 
loss in both ears, with good speech recognition.  During that 
examination, the veteran reported experiencing periodic 
tinnitus "of unknown onset and etiology" with one episode 
every five days lasting 30 to 45 seconds.  

In July 2003, the veteran was provided another VA audiometric 
examination, which again showed that he met the requirements 
for bilateral hearing loss for VA compensation purposes.  He 
also reported "occasional bilateral tinnitus, but mostly 
occurring to the left ear.  The onset was 1990s."  He said 
this occurred approximately twice weekly, and lasted about 30 
seconds each time.  The VA examiner had been requested to 
provide etiology opinions but was unable to do so without a 
review of the veteran's claims folder.  

In November 2003, the claims folder was provided to this VA 
examiner for review, and she wrote that the veteran was noted 
to have a mild hearing loss of 30 decibels at 500 Hertz in 
the right ear upon induction into the military, but that the 
service medical records indicated normal hearing bilaterally 
at separation.  She also noted that the veteran had seen an 
ear, nose and throat doctor in May 1974 at which time the 
audiometric data indicated normal hearing bilaterally with no 
complaints of tinnitus.  She noted no other evidence to 
support a claim for tinnitus during or shortly after military 
service.  It was her opinion based upon a review of all of 
the evidence on file that the veteran's present hearing loss 
and tinnitus were unrelated to incidents of military service.  

A preponderance of the evidence on file is against the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  Although the veteran was clearly noted to 
have multiple pure tone decibel thresholds at the frequencies 
of speech from 500 to 4,000 Hertz above 20 decibels, 
indicative of some degree of hearing loss, at the time of the 
enlistment audiometric examination, all subsequent testing 
during service was found to be normal.  This included 
audiometric testing provided in response to the veteran's 
complaints of both headaches and hearing loss in 1974, and 
audiometric testing at service separation in 1976.  There 
were no complaints or findings of tinnitus during service at 
any time.  

Although the veteran testified in the personal hearing that 
he had been transferred from a Morse Systems operator to 
Administrative Specialist in 1974 as a result of findings of 
hearing loss, the records are file do not bear this statement 
out.  Instead, the records on file show that the veteran 
refused to perform his primary AFSC of Morse operator by 
refusing to wear the headsets, due principally to complaints 
of headaches.  The veteran was offered treatment for 
headaches but refused such treatment and was subsequently 
transferred in his AFSC from radio operator to administrative 
specialist.  The transfer clearly was not made as a result of 
findings of hearing loss.  It is also noteworthy that at the 
time of the service separation examination, when all of the 
pure tone decibel thresholds for speech for each ear were 
found by audiometric testing to be less than 20 decibels, 
indicative of essentially normal hearing, the veteran 
himself, in his own report of medical history, indicated that 
he did not have ear, nose or throat trouble or hearing loss.  

The first competent clinical audiometric examination testing 
which demonstrated that the veteran met the criteria for an 
award of service connection for hearing loss disability in 
accordance with the standards provided therefore at 38 C.F.R. 
§ 3.385, was in the report of VA audiometric testing 
performed in February 1985, some 8 years and 8 months after 
the veteran was separated from service.  All audiometric 
examinations on file since that time have also reflected such 
hearing loss.  

However, at no time during the lengthy pendency of this 
appeal has any competent clinical opinion been provided which 
relates the veteran's current bilateral hearing loss to any 
incident, injury or disease of active military service, 
including the veteran's wearing of headsets in association 
with his duties as Morse Systems operator during the period 
of months that he served in that position, until transfer to 
other duties.  The only competent clinical opinion on file, 
which included a review of the veteran's claims folder is 
against the veteran's claim.  That VA audiologist wrote that 
it was unlikely that the veteran's present hearing loss was 
related to service, since testing in 1974 and at service 
separation in 1976 showed essentially normal hearing.  The 
Board concurs with this logical assessment of the VA 
audiologist.  Although the veteran, and his mother, believe 
and assert that present hearing loss is attributable to the 
veteran's duties as radio operator during service, neither 
the veteran or his mother are shown to have the requisite 
medical expertise to provide a competent clinical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

With respect to tinnitus, the Board notes that there were no 
complaints by the veteran of tinnitus at any time during 
service.  In the June 1980 VA, fee-basis ENT examination, the 
veteran complained of developing tinnitus subsequent to 
service separation, but there was no complaint of tinnitus 
documented in VA audiometric examination in February 1985, at 
which time he was first shown by audiometric examination to 
meet the criteria for VA hearing loss disability.  There were 
no complaints of tinnitus at the time of an April 1996 
private audiometric examination.  At the time of VA 
audiometric examination in September 1996, the veteran told 
the VA audiologist that he was already service connected for 
tinnitus, but the examination report itself included no 
current complaints of tinnitus.  

At the June 2000 VA audiometric examination, the veteran 
reported tinnitus of unknown onset and etiology and said that 
it occurred about every five days for 30 to 45 seconds.  At 
the June 2003 VA audiometric examination, tinnitus was noted 
to have an onset in the "1990s," and was reported to occur 
approximately twice per week for around 30 seconds per time.  

After review of the claims folder, the audiologist performing 
the June 2003 VA examination opined that tinnitus was 
unrelated to incidents of service.  It is unclear whether 
episodes of tinnitus lasting 30 to 45 seconds every five days 
or twice per week constitutes "recurrent tinnitus" in 
accordance with the schedular criteria for compensable 
evaluations of that disorder in accordance with 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2005), but the Board need not 
address this issue because a preponderance of the evidence on 
file is against a finding that tinnitus of any frequency and 
duration is attributable to any incident of service.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


